Appeal from a judgment of the Wyoming County Court (Michael F. Griffith, J.), rendered May 5, 2009. The judgment convicted defendant, upon his plea of guilty, of attempted promoting prison contraband in the first degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on November 9, 2010 and by the attorneys for the parties on November 4, 2010,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, PJ., Smith, Green, Pine and Gorski, JJ.